963 F.2d 379
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jozsef GYORE, Plaintiff-Appellee,v.Joseph S. O'CONNELL, et al., Defendant-Appellant.Jozsef GYORE, Plaintiff-Appellant,v.Joseph S. O'CONNELL, et al., Defendant-Appellees.
No. 91-55364, 91-55845.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 7, 1992.Decided May 13, 1992.

Before TANG, SCHROEDER and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Jozsef Gyore appeals pro se the dismissal of his civil rights action against Joseph O'Connell and several others.   He also appeals the denial of his motion to proceed in forma pauperis.   We have jurisdiction over this timely appeal and we affirm.


3
Gyore brought suit claiming that several people conspired to deprive him of property in a prior lawsuit.   The district court did not abuse its discretion in dismissing his complaint, pursuant to Fed.R.Civ.P. 41(b), as to defendants Joseph O'Connell, James Andion, the Law Offices of Joseph S. O'Connell and James Daniel Freemon for failure to prosecute.   The district court also correctly determined that Gyore failed to serve the other defendants within the time period set forth in Fed.R.Civ.P. 4(j).   Accordingly, the district court did not err in dismissing Gyore's complaint.


4
The district court did not abuse its discretion in denying Gyore leave to proceed in forma pauperis.


5
The judgment of the district court is AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3